          Case 5:20-cv-01188 Document 1 Filed 10/06/20 Page 1 of 8




                   UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION
Luis Hernandez                   §
                                 §
                                 § Civil Action No.
                                 §
              versus             §      5:20-cv-1188
                                 §
                                 §
                                 §
The Cherrington Firm, PLLC and   §
Lacey Cherrington                §

                         Plaintiff’s Original Complaint
                             ____________________


Introduction

  1. The Fair Debt Collection Practices Ac t was enacted to stop debt collectors

     from harassing, abusing, and making misrepresentations to and about

     consumers. Congress found that these practices l ed to job loss, the number

     of personal bankruptcies, invasions of privacy, and marital instability.

  2. When collecting or attempting to collect a debt, the FDCPA demands the

     debt collector treat people respectfully, honestly, and fairly by

     proscribing its use of: (a) harassing, oppressive, and abusive conduct;

     (b) false, deceptive, or m isleading means or representations; and

     (c) unfair or unconscionable means. 15 U.S.C. §§ 1692d, 1692e, and

     1692f. Each of those Sections contain a list of specific per se violations

     but they are nonexclusive and do not limit the general application of each

     Section’s broad prohibitions.
          Case 5:20-cv-01188 Document 1 Filed 10/06/20 Page 2 of 8




  3. The FDCPA is a strict liability statute, which provides for actual or

     statutory damages upon the showing of one violation. In reviewing an

     FDCPA complaint, courts “must evaluate any potential deception in the

     letter under an unsophisticated or least sophis ticated consumer standard,

     assuming that the plaintiff -debtor is neither shrewd nor experienced in

     dealing with creditors.” McMurry v. Pro Collect, Inc. 687 F.3d 665 (5th

     Cir. 2012).


  4. Plaintiff brings this action for Defendants’ vio lations of the FDCPA and

     state law and seeks actual damages, statutory damages, attorney’s fees,

     and costs.


Jurisdiction & Venue

  5. Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28 U.S.C.

     § 1331.

  6. Supplemental jurisdiction for Plaintiff’s state law claims arises under 15

     U.S.C. § 1367.

  7. Venue is proper in this district and division pursuant to 28 U.S.C. §

     1391(b) as a substantial part of the events or omissions giving rise to

     Plaintiff’s claims occurred here.


Parties

  8. Plaintiff, Luis Hernandez, is a natural person who resides in and has

     resided in San Antonio, Bexar County, Texas at all times relevant to this

     action.
             Case 5:20-cv-01188 Document 1 Filed 10/06/20 Page 3 of 8




  9. Defendant, The Cherrington Firm, PLLC is a Utah professional limited

        liability corporation whose mailing address is 746 E 1910 S Ste 3 Provo,

        UT 84606. It may be served with process via Lacey Cherrington at the

        same address.


  10. Defendant Lacey Cherrington is a is a natural person who owns and

        directs operations at The Cherrington Firm, PLLC. She may be served

        with process at her place of busi ness at 746 E 1910 S Ste 3 Provo, UT

        84606.


  11. Both Cherrington and the Cherrington Firm are third party debt

        collectors.


  12. The Cherrington Firm maintains a third-party debt collector bond (No.

        71699721) on file with the Texas Secretary of State.


  13. The principal purpose of the Cherrington Firm is the collection of third

        party consumer debt.


  14. Cherrington is the owner and head attorney of the Cherrington Firm.

  15. Cherrington is the sole lawyer and legal decisi on maker at the

        Cherrington Firm.


Facts

  16. The Debt is an defaulted debt for a gym membership that was used for

        personal, family, and household purposes (the “Debt”).

  17. The Debt is an allegedly defaulted Gold’s Gym account .
        Case 5:20-cv-01188 Document 1 Filed 10/06/20 Page 4 of 8




18. Via one or more transactions Gold’s Gym sold or transferred the Debt to

   Checknet, Inc.


19. Checknet is a Utah corporat ion that is partially owned or operated by

   Defendant Lacey Cherringt on.


20. The Utah Secretary of State lis ts Cherrington as both the Secretary and

   Treasurer of Checknet.


21. Cherrington and the Cherrington Firm regularly sue consumers on behalf

   of Checknet.


22. At the direction of Cherrington, the Cherrington Firm sued an individual

   named Luis Hernandez who resided in Utah.


23. The Luis Hernandez named in the Utah Lawsuit (“Defendant Luis

   Hernandez”) had allegedly defaulted in paying for a Gold’s Gym

   membership.


24. Plaintiff Luis Hernandez has never entered a Gold’s Gym facility.


25. Plaintiff Luis Hernandez has never joined or attempted to join a Gold’s
   Gym.


26. Plaintiff Luis Hernandez has never entered into or defaulted on an

   obligation to Gold’s Gym.


27. An affidavit of service fil ed with the court in Utah state s that service was

   executed at 326 E. Utopi a Ave, Salt Lake City, Utah 84115. An address

   where Plai ntiff Luis Hern andez has never resided.

28. A true and correct copy of the affidavit is attached as Exhibit A.
          Case 5:20-cv-01188 Document 1 Filed 10/06/20 Page 5 of 8




  29. The Cherrington Firm was awarded a judgment against Defendant Luis

     Hernandez.


  30. In an effort to collect the judgment, Cherrington directed her firm to

     garnish the wages of Luis Hernandez.


  31. Cherrington or her firm engaged in a search for Defendant Luis

     Hernandez and found the Plaintiff.


  32. Cherrington and the Cherrington Firm failed to maintain reasonable

     procedures reasonably ada pted to avoid the garnishment of accounts of

     similarly named persons.


  33. Plaintiff Luis Hernandez is not the Defendant Luis Hernandez in the Utah

     lawsuit.


  34. Cherrington did not meaningfully review the results of her search for the

     Defendant Luis Hernandez.


  35. As a result of their failure to maintain said procedures, Cherrington and

     the Cherrington Firm garnished Plai ntiff Luis Hernandez’s wages .

  36. Plaintiff Luis Hernandez has lost money, time, and sleep over

     Cherrington and her firm’s actions.


First Cause of Action – Fair Debt Collection Practices Act

  37. Cherrington and the Cherrington Firm are debt collectors as defined by

     15 U.S.C. § 1692a(6).

  38. The Debt is a debt as defined by 15 U.S.C. § 1692a(5).
          Case 5:20-cv-01188 Document 1 Filed 10/06/20 Page 6 of 8




  39. Plaintiff Luis Hernandez is a consumer protected by the FDCPA as

     defined by 15 U.S.C. § 1692a(3).


  40. The garnishment is a communication as defined by 15 U.S.C. § 1692a( 2).


  41. Cherrington and the Cherrington Firm violated the FDCPA in that they:


        a. Made false, deceptive, and misleading representations in violation

           of 15 U.S.C. § 1692 e;


        b. Made a false r epresentation of t he character, amount, or legal status

           of a debt in violation of 15 U.S.C. § 1692 e(2)(a);


        c. Threatened to take an action and di d take an action that cannot be

           legally taken in violation of 15 U.S.C. § 1692 e(5); and


        d. Used a false representation or deceptive means to collect or attempt

           to collect any debt or obtain information concerning a consumer in

           violation of 15 U.S.C. § 1692e(10).


Second Cause of Action –Texas Finance Code Chapter 392

  42. Plaintiff is a consumer as defined by Tex. Fin. Code § 392.001(1).

  43. The Debt is a consumer debt as defi ned by Tex. Fin. Code § 392.001(2).


  44. Cherrington and the Cherrington F irm are third-party debt collectors as

     defined by Tex. Fin. Code § 392.001(7).

  45. The garnishment is as act of debt collection as defined by Tex. Fin. Code

     § 392.001(5).
              Case 5:20-cv-01188 Document 1 Filed 10/06/20 Page 7 of 8




   46. The garnishment violated Chapter 392 of the Texas Finance Code in that

      they:


          a. Misrepresent ed the character, extent, or amount of a consumer debt,

               or misrepresenting the consumer debt's status in a judicial or

               governmental proceeding in violation of Texas Finance Code §

               392.304(a)(8); and


          b. Using any other false representation or deceptive means to collect a

               debt or obtain information about a consumer in violation of Texas

               Finance Code § 392.304(a)(19).


Jury Demand

   47. Plaintiff demands this case be tried before a jury.


Prayer for Relief

Plaintiff prays, that this Court enter judgment against Defendant and in favor of

Plaintiff for:

   a. Actual damages per 15 U.S.C. § 1692 k(a)(1);

   b. Statutory damages per 15 U.S.C. § 1692k(a)(2);

   c. Attorney’s fees, costs, and litigation expenses per 15 U.S.C. § 1692

      k(a)(3);

   d. Actual damages per Tex. Fin. Code § 392.403(a)(2); and

   e. Attorney’s fees, costs, and litigation expenses per Tex. Fin. Code §

      392.403(b).


Dated: October 6, 2020                  Respectfully Submitted,
Case 5:20-cv-01188 Document 1 Filed 10/06/20 Page 8 of 8




                         /s/William M. Clanton
                         William M. Clanton
                         Texas Bar No. 24049436

                         Law Office of Bill Clanton, P.C.
                         926 Chulie Dr.
                         San Antonio, Texas 78216
                         210 226 0800
                         210 338 8660 fax
                         bill@clantonlawoffice.com
